DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 have been examined and are pending.

Claim Objections
Claim 1 is objected to because the first limitation recites “the graph database”; this should be amended to recite --the knowledge graph database--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10997244 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the instant claims. See table below for a comparison of claim 1 of the instant application and claim 1 of the patent.

Patent No. 10997244 B2
Application 17/306,772
1. A method for searching for, discovering, and analyzing relationships between datasets across multiple degrees of separation via a computer comprising:

connecting the computer to a knowledge graph database, the graph database containing a collection of datasets of metadata on externally held datasets and data sources, known as “metasets”, that are ingested into the computer, enhanced with specialized information on each representative dataset that captures obvious and non-obvious relationships between datasets, and grouped according to specific criteria;

connecting the computer to other databases and attributes used to manage computer services, the attributes selected from the following group: databases containing multiple graph-based metaset indices enhanced with common, less common, or expert knowledge of subject matter, geographic features, temporal features, and technical features, databases containing content relating to user profiles, preferences, recommendations, and interactions with computer features, additional content on datasets, and computer generated metaset recommendations;

connecting the computer to a searchable knowledge graph interface to execute search criteria;

a user entering search criteria into a search field disposed within the searchable knowledge graph interface in communication with the computer's knowledge graph database and other databases and attributes used to manage computer services;
the computer searching and retrieving metaset results from the databases pertaining to the search criteria;

wherein the computer uses graph-based metaset indices on subject matter, geographic, temporal, and technical features to retrieve obvious and non-obvious metasets of relevance to the search criteria;

wherein the computer uses other databases to retrieve additional metasets and related information of relevance to the search criteria, chosen from the group: user profiles, preferences, recommendations, and interactions with computer features, additional dataset information, and computer-generated metadata;

the computer generating and displaying results related to the search criteria as a searchable knowledge graph representation within the knowledge graph interface;
wherein search-related metasets are displayed as nodes and shared attributes between the datasets are represented as connective links in the knowledge graph representation of results;
wherein users explore and interact with the representation of search results within the knowledge graph interface by performing at least one of the following actions: clicking on links, nodes, and other content to add or remove displayed content from the representation, by moving links, nodes, or other content to different positions within the representative display;

wherein the computer executes additional search criteria to refine results and update the display with additional criteria-related results from connected databases, chosen from the group:
to expand results across the knowledge graph representation of results, to narrow results across the knowledge graph representation of results, to add layers of additional content related to the search criteria, and to identify multiple paths of interconnected metasets across multiple degrees of separation;

the computer generating and displaying alternate searchable representations of metasets and content related to the search criteria chosen from the group: ranked list representations, geographical representations, temporal representations, and statistical representations;

the computer executing additional algorithms to find common, uncommon, and novel combinations of datasets of relevance to the search criteria;

the computer generating reports and recommendations related to the search criteria or to user interactions with the search related knowledge graph or additional content; and

the computer enabling access to externally held data described in the metaset nodes by methods chosen from the group: links to a datasets URL, APIs, or other licensing or subscription agreements between dataset owners to provide direct access to the externally held data from the computer.

1. A method for searching for, discovering, and analyzing relationships between datasets across multiple degrees of separation via a computer comprising:

connecting the computer to a knowledge graph database, the graph database containing a collection of datasets of metadata on externally held datasets and data sources, known as “metasets”, that are ingested into the computer, enhanced with specialized information on each representative dataset that captures relationships between datasets, and grouped according to specific criteria;

connecting the computer to other databases and attributes used to manage computer services;












connecting the computer to a searchable knowledge graph interface to execute search criteria;

a user entering search criteria into a search field disposed within the searchable knowledge graph interface in communication with the computer's knowledge graph database and other databases and attributes used to manage computer services;
the computer searching and retrieving metaset results from the databases pertaining to the search criteria;

wherein the computer uses graph-based metaset indices on subject matter, geographic, temporal, and technical features to retrieve metasets of relevance to the search criteria;










the computer generating and displaying results related to the search criteria as a searchable knowledge graph representation;
wherein search-related metasets are displayed as nodes and shared attributes between the datasets are represented as connective links in the knowledge graph representation of results;
wherein users explore and interact with the representation of search results within the knowledge graph interface;






wherein the computer executes additional search criteria to refine results and update the display with additional criteria-related results from connected databases;








the computer generating and displaying alternate searchable representations of metasets and content related to the search criteria;




the computer executing additional algorithms to find common, uncommon, and novel combinations of datasets of relevance to the search criteria;

the computer generating reports and recommendations; and



the computer enabling access to externally held data described in the metaset nodes by methods.



Allowable Subject Matter
	Claims 1-17 would be allowed if the claim objection and double patenting rejections are overcome. The claims are allowable because the prior art of record does not teach or suggest the subject matter of claims 1 and 7. For example, the prior art of record does not teach or suggest the claimed method for searching for, discovering, and analyzing relationships between datasets across multiple degrees of separation via a computer, as recited in claim 1, and the  claimed method for searching for, discovering, and analyzing datasets that share metadata attributes, are organized in graph databases and other databases and made searchable within a knowledge graph interface that exists on a computer platform and that executes computer functions and enables links and nodes to be followed across multiple degrees of separation to find direct, indirect, or novel individual or combinations of datasets related to search criteria, as recited in claim 7.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20180082183 A1
Pars. 20-25
Search a knowledge graph of aggregated data from various sources 

US 20150248489 A1
Pars. 20-22, 36-40
Search and report with respect to information sources’ data aggregated in a knowledge graph

US 20170039527 A1
Pars. 46-51
Information discovery and curation from multiple data sources 

US 20150095303 A1
Pars. 56-59, 62-64
Knowledge base creation based on data of multiple data sources



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154